DETAILED ACTION
This Office action is in response to Application filed on March 26, 2021.
Claims 20-41 are pending.
Claims 20-41 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 16/576,372 filed on September 19, 2019, which claims the benefit of application No. 15/077,601 filed on March 22, 20216 under 35 U.S.C. 120 is acknowledged.

Applicant’s claim for the benefit of provisional application No. 62/170,089 filed on June 2, 2015 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 26-29, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,432,680 B2 (included in the IDS submitted on March 26, 2021, ‘680 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘680 Patent.
Regarding claim 20, the ‘680 Patent discloses as set forth below:
Claim 20 of the instant Application
Claim 1 of the ‘680 Patent
Preamble: A method of a reception apparatus for receiving a digital television broadcast signal that includes transmission frames, the method comprising: 
Preamble: A method of a reception apparatus for receiving transmission frames, the method comprising: 
Limitation 1: receiving, by a receiver of the reception apparatus, the transmission frames, wherein each of the transmission frames includes a bootstrap, a preamble, and a payload, time information, at which a portion of one of the transmission frames was transmitted, is included in the preamble of the one of the transmission frames, the one of the transmission frames is included in a plurality of transmission frames, and the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the time information; and 
Limitation 1: receiving, by circuitry of the reception apparatus, the transmission frames, each of the transmission frames including a bootstrap, a preamble, and a payload; and 

Limitation 2: determining, by the circuitry, an absolute point of time at which a first symbol of the bootstrap in one of the transmission frames was transmitted based on first time information included in the preamble of the one of the transmission frames, wherein

Limitation 3: the one of the transmission frames is included in a plurality of transmission frames, and

Limitation 4: the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the first time information.
Limitation 2: acquiring, by a processor of the reception apparatus, the time information from the preamble of the one of the transmission frames.
Limitation 2: determining, by the circuitry, an absolute point of time at which a first symbol of the bootstrap in one of the transmission frames was transmitted based on first time information included in the preamble of the one of the transmission frames (i.e., determining time based on first time information included in the preamble implies that first time information is acquired from the preamble)



In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 20 of the instant Application merely broadens the scope of claim 1 of the ‘680 Patent by eliminating the italicized portion of the limitation 2.
Regarding claims 26-29, and 35-36, the ‘680 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘680 Patent
26
2
27
2
28
12
29
13
35
14
36
14



Regarding claim 37, the ‘680 Patent discloses as set forth below:
Claim 37 of the instant Application
Claim 1 of the ‘680 Patent
Preamble: A reception apparatus method for receiving transmission frames of a digital television signal, the method comprising: 
Preamble: A method of a reception apparatus for receiving transmission frames, the method comprising: 
Limitation 1: receiving, by the reception apparatus, the transmission frames including a bootstrap, a preamble, and a payload, wherein 
Limitation 1: receiving, by circuitry of the reception apparatus, the transmission frames, each of the transmission frames including a bootstrap, a preamble, and a payload; and 
Limitation 2: only a subset of the transmission frames includes time information, and
Limitation 4: the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the first time information.
Limitation 3: the time information for each of the subset of the transmission frames indicates a timing associated with a predetermined position of a respective transmission frame.
Limitation 2: determining, by the circuitry, an absolute point of time at which a first symbol of the bootstrap in one of the transmission frames was transmitted based on first time information included in the preamble of the one of the transmission frames, wherein

Limitation 3: the one of the transmission frames is included in a plurality of transmission frames, and



In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 37 of the instant Application merely broadens the scope of claim 1 of the ‘680 Patent by eliminating the italicized portion of the limitation 2.
Regarding claims 38-41, the ‘680 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘680 Patent
38
2
39
1
40
2
41
2



Claims 21-25 and 30-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of the ‘680 Patent in view of Michael et al. (US 2018/0048410 A1, included in the IDS submitted on March 26, 2021, “Michael”).
Regarding claims 21 and 30, the ‘680 Patent does not explicitly disclose adjusting a clock based on the time information.
Michael discloses adjusting a clock based on the time information (a reception device performs a process of establishing synchronization with a transmission device using time information, see S23 in FIG. 20 and ¶ 245).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘680 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 22 and 31, the ‘680 Patent does not explicitly disclose presenting, by a display, content included in the digital television broadcast signal.
Michael discloses presenting, by a display, content included in the digital television broadcast signal (the reception device supplies the images to the display section 75, see ¶ 246; moreover, the images are for television broadcast, see ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘680 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 23 and 32, the ‘680 Patent discloses wherein the content includes at least one of video data, audio data, closed caption data, electronic program guide data, and non-real time content (see claims 4 and 16).
Regarding claims 24 and 33, the ‘680 Patent does not explicitly disclose controlling a timing for presentation of the content based on the time information.
Michael discloses controlling a timing for presentation of the content based on the time information (the reception device performs a process of establishing synchronization with the transmission device using time information and further performs a process of maintaining order of the BB frame using order information, see ¶ 245; with synchronization established with the transmission device and order of the BB frame maintained, the reception device decodes images and sounds of the program and supplies the images to the display section, see ¶ 246).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘680 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 25 and 34, the ‘680 Patent does not explicitly disclose wherein the time information is in accordance with a precision time protocol.
Michael discloses wherein the time information is in accordance with a precision time protocol (precise time protocol [PTP], see ¶ 90).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘680 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.

Claims 20, 26-29, and 35-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,032,338 B2 (‘338 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘338 Patent.
Regarding claim 20, the ‘338 Patent discloses as set forth below:
Claim 20 of the instant Application
Claim 1 of the ‘338 Patent
Preamble: A method of a reception apparatus for receiving a digital television broadcast signal that includes transmission frames, the method comprising: 
Preamble: A method of a reception apparatus for receiving transmission frames, the method comprising: 
Limitation 1: receiving, by a receiver of the reception apparatus, the transmission frames, wherein each of the transmission frames includes a bootstrap, a preamble, and a payload, time information, at which a portion of one of the transmission frames was transmitted, is included in the preamble of the one of the transmission frames, the one of the transmission frames is included in a plurality of transmission frames, and the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the time information; and 
Limitation 1: receiving, by a processor of the reception apparatus, the transmission frames, each of the transmission frames including a bootstrap, a preamble, and a payload; and 

Limitation 2: determining, by the processor, a point of time at which a portion of one of the transmission frames was transmitted based on time information included in the preamble of the one of the transmission frames, wherein 

Limitation 3: the one of the transmission frames is included in a plurality of transmission frames, and 

Limitation 4: the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the time information.
Limitation 2: acquiring, by a processor of the reception apparatus, the time information from the preamble of the one of the transmission frames.
Limitation 2: determining, by the processor, a point of time at which a portion of one of the transmission frames was transmitted based on time information included in the preamble of the one of the transmission frames (i.e., determining time based on time information included in the preamble implies that time information is acquired from the preamble)



In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 20 of the instant Application merely broadens the scope of claim 1 of the ‘338 Patent by eliminating the italicized portion of the limitation 2.
Regarding claims 26-29, and 35-36, the ‘338 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘338 Patent
26
2
27
4
28
8
29
9
35
10
36
12



Regarding claim 37, the ‘338 Patent discloses as set forth below:
Claim 37 of the instant Application
Claim 1 of the ‘338 Patent
Preamble: A reception apparatus method for receiving transmission frames of a digital television signal, the method comprising: 
Preamble: A method of a reception apparatus for receiving transmission frames, the method comprising:
Limitation 1: receiving, by the reception apparatus, the transmission frames including a bootstrap, a preamble, and a payload, wherein 
Limitation 1: receiving, by a processor of the reception apparatus, the transmission frames, each of the transmission frames including a bootstrap, a preamble, and a payload; and
Limitation 2: only a subset of the transmission frames includes time information, and
Limitation 4: the one of the transmission frames is the only transmission frame of the plurality of transmission frames that includes the time information.
Limitation 3: the time information for each of the subset of the transmission frames indicates a timing associated with a predetermined position of a respective transmission frame.
Limitation 2: determining, by the processor, a point of time at which a portion of one of the transmission frames was transmitted based on time information included in the preamble of the one of the transmission frames, wherein

Limitation 3: the one of the transmission frames is included in a plurality of transmission frames, and



In view of the above, it is clear that the conflicting claims are not patentable distinct from each other because claim 37 of the instant Application merely broadens the scope of claim 1 of the ‘338 Patent by eliminating the italicized portion of the limitation 2.
Regarding claims 38-41, the ‘338 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘338 Patent
38
5
39
1
40
6
41
6



Claims 21-25 and 30-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of the ‘338 Patent in view of Michael.
Regarding claims 21 and 30, the ‘338 Patent does not explicitly disclose adjusting a clock based on the time information.
Michael discloses adjusting a clock based on the time information (a reception device performs a process of establishing synchronization with a transmission device using time information, see S23 in FIG. 20 and ¶ 245).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘338 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 22 and 31, the ‘338 Patent does not explicitly disclose presenting, by a display, content included in the digital television broadcast signal.
Michael discloses presenting, by a display, content included in the digital television broadcast signal (the reception device supplies the images to the display section 75, see ¶ 246; moreover, the images are for television broadcast, see ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘338 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 23 and 32, the ‘338 Patent discloses wherein the content includes at least one of video data, audio data, closed caption data, electronic program guide data, and non-real time content (see claims 7 and 15).
Regarding claims 24 and 33, the ‘338 Patent does not explicitly disclose controlling a timing for presentation of the content based on the time information.
Michael discloses controlling a timing for presentation of the content based on the time information (the reception device performs a process of establishing synchronization with the transmission device using time information and further performs a process of maintaining order of the BB frame using order information, see ¶ 245; with synchronization established with the transmission device and order of the BB frame maintained, the reception device decodes images and sounds of the program and supplies the images to the display section, see ¶ 246).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘338 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.
Regarding claims 25 and 34, the ‘338 Patent does not explicitly disclose wherein the time information is in accordance with a precision time protocol.
Michael discloses wherein the time information is in accordance with a precision time protocol (precise time protocol [PTP], see ¶ 90).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘338 Patent as taught by Michael, since the modification, as suggested in ¶ 75 of Michael, enables synchronization of the transmission device and the reception device when time information such as transport stream’s program clock reference is not transmitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 39, the limitation “wherein the time information indicates a timing associated with the predetermined position of the respective transmission frame” of claim 39 does not further limit the limitation “the time information for each of the subset of the transmission frames indicates a timing associated with a predetermined position of a respective transmission frame” of claim 37. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 37-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michael et al. (US 2018/0048410 A1, included in the IDS submitted on March 26, 2021, “Michael”). .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 37, Michael discloses a reception apparatus method for receiving transmission frames of a digital television signal (reception device 20, see FIG. 1), the method comprising: 
receiving, by the reception apparatus (the reception device 20, see FIG. 1), the transmission frames including a bootstrap, a preamble, and a payload (the reception device receives physical frames including bootstrap [BS], preamble, and payload, see FIG. 2), wherein 
only a subset of the transmission frames includes time information (the reception device 20 can receive physical frames of either normal mode or signaling mode, where normal mode physical frame does not include time information and signaling mode physical frame includes time information in the payload, see FIG. 8), and 
the time information for each of the subset of the transmission frames indicates a timing associated with a predetermined position of a respective transmission frame (signaling mode physical frames include time information, where time information represents absolute time of a given position in a stream of physical layer frames, see FIG. 8 and ¶ 80).
Regarding claim 38, Michael discloses wherein the time information is included in a first one of the transmission frames (the reception device can receive either normal mode physical frame or signaling mode physical frame, see FIG. 8; when the reception device first receives signaling mode physical frame, then the first one of the transmission frames includes time information, see FIG. 8).
Regarding claim 39, Michael discloses wherein the time information indicates a timing associated with the predetermined position of the respective transmission frame (signaling mode physical frames include time information, where time information represents absolute time of a given position in a stream of physical layer frames, see FIG. 8 and ¶ 80).
Regarding claim 40, Michael discloses determining an absolute point of time at a position in a stream of the transmission frames based on first time information included in a first one of the transmission frames (signaling mode physical frames include time information, where time information represents absolute time of a given position in a stream of physical layer frames, see FIG. 8 and ¶ 80).
Regarding claim 41, Michael discloses wherein the absolute point of time is a time when a portion of the stream at the position was transmitted (signaling mode physical frames include time information, where time information represents absolute time of a given position in a stream of physical layer frames, see FIG. 8 and ¶ 80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474